Citation Nr: 1233320	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-01 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967, April 1968 to July 1970, and from October 1975 to February 1977.  The Veteran was awarded a Combat Action Ribbon. 
This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Atlanta, Georgia, Department of Veterans' Affairs (VA) Regional Office (RO).  During the course of the appeal, the Veteran's claims file was permanently transferred to the RO in Nashville, Tennessee, and that RO now has jurisdiction over the claim on appeal. 

The matter of entitlement to an earlier effective date for the grant of a 100 percent rating for posttraumatic stress disorder is no currently in appellate status and is referred to the RO for the appropriate action, to include consideration of evidence submitted by the Veteran in March 2011 and a statement of the Veteran's representative in August 2012.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The Veteran was exposed to acoustic trauma while engaging in combat with the enemy.  

3.  The competent, credible, and probative evidence of record does not demonstrate a nexus between the conceded acoustic trauma and the current right ear hearing loss disability, a continuity of symptomatology since discharge from service, nor a manifestation of the disability within one year following discharge from service.  


CONCLUSION OF LAW

Right ear hearing loss was not incurred in service or aggravated by service, nor may sensorineural hearing loss be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been satisfied by the January 2007 letter sent to the Veteran.  In the letter, the Veteran was informed that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post-service disability and the disease or injury in service, which was usually shown by medical records or medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had a duty to obtain any records held by any federal agency.  It also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  The letter stated that he would need to give VA enough information about the records so that it could obtain them for him.  

In addition to the foregoing analysis, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  Since the claim is being denied, any such effective date question is moot.  The Veteran has had ample opportunities to meaningfully participate in the adjudicative claims process.  Any error or deficiency in this regard is harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records and VA outpatient treatment records.  VA also provided the Veteran with a VA examination.  The examiner reviewed the Veteran's medical history, recorded pertinent examination findings, and provided a conclusion with supportive rationale.  The Board finds that the VA examination report is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision

The Veteran contends that his current right ear hearing loss is related to his active military service.  At a November 2008 VA examination, the Veteran explained that he was exposed to acoustic trauma after enduring an explosion while stationed in Vietnam.  He asserts that service connection is warranted for his right ear hearing loss.  
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection for sensorineural hearing loss (an organic disease of the nervous system) may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

Entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, which provide: 

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 
This regulation defines hearing loss disability for VA compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss).  

If the record demonstrates that the Veteran engaged in combat with enemy forces, then by statute VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As previously noted, the Veteran is asserting that his right ear hearing loss results from in-service acoustic trauma stemming from exposure to combat-related noises while serving in Vietnam.  His DD Form 214 shows that his military occupational specialty (MOS) was a combat engineer, and he is the recipient of the Combat Action Ribbon, along with other medals and awards.  Given his combat status, the Veteran's assertions as to in-service noise exposure are accepted and consistent with his active service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

It is therefore conceded that the Veteran was exposed to acoustic trauma in service. The question for consideration is whether any current right ear hearing loss is casually related to such in-service noise exposure.  The Veteran's service treatment records reflect no complaints, treatment, or diagnosis of right ear hearing loss.  Upon discharge from service, audiometric testing revealed normal right ear hearing, as reflected on the February 1977 report of medical examination.  

After discharge from service, post service treatment records reflect no complaints, treatment, or diagnosis of right ear hearing loss.  At a February 2008 VA audiology consultation, the VA audiologist diagnosed him with hearing within the normal limits from 250 Hertz to 2000 Hertz, sloping to a moderately severe sensorineural hearing loss through 8000 Hertz.  

In November 2008, the Veteran was afforded a VA audiological examination to determine the etiology of his right ear hearing loss.  The Veteran reported the onset of his hearing loss in November 1966 after he was exposed to an explosion while stationed in Vietnam.  After audiologic testing, the VA examiner diagnosed the Veteran with normal to moderately severe sensorineural hearing loss.  After conducting the evaluation, eliciting a thorough history from the Veteran, and reviewing the claims file, to include the Veteran's service treatment records, the VA examiner opined that the Veteran's right ear hearing loss  is "not likely" to be related to the Veteran's military acoustic trauma.  The examiner explained that when comparing in-service audiograms, there was no significant threshold shift for the right ear and right ear hearing was within normal limits at separation.  Therefore, the Veteran's in-service acoustic trauma did cause his current right ear hearing loss.  Thus, the Board finds this VA examination report does not etiologically relate the Veteran's right ear hearing loss to service or to any in-service incurrence.  There is no contrary medical opinion of record.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  
A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 310 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms.").

As part of the current VA disability compensation claim, the Veteran asserted that his symptoms of bilateral hearing loss have been continuous since service.  Specifically, at the February 2008 VA audiology consultation, the Veteran stated that since service, he has noticed a gradual decrease in his hearing abilities.  

In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of right ear hearing loss after separation from service.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of bilateral hearing loss since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history shown at the service separation examination he denied any history or complaints of symptoms of right ear hearing loss, and his audiometry results revealed no degree of hearing loss.  The Veteran's in-service history at the time of separation from service is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

Additionally, the post-service medical evidence does not reflect complaints or treatment related to bilateral hearing loss for multiple years following active service.  The Board may consider the multi-year gap between discharge from active duty service in 1977 with the first documentation for the claimed disability in the February 2008 VA audiology consultation (nearly a 31-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service and inconsistent statements.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.  Thus, there is no competent, credible, or probative evidence showing that the Veteran had right ear hearing loss in service, continuity of symptoms since service, or that there is any nexus between the current right ear hearing loss in service.  

The Veteran is not competent and with the appropriate medical training and expertise to offer an opinion on a medical matter, including the etiology of his right ear hearing loss.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a result, the Board finds there is no competent, credible, and probative evidence of a nexus between an in-service incurrence, to include the conceded acoustic trauma and the current right ear hearing loss disability, thus service connection cannot be granted on a direct basis.  

The Board has considered whether the disability on appeal can be granted on a presumptive basis, as sensorineural hearing loss is a disorder for which service connection is available if manifests to a compensable degree within one year of separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  As noted above, the Veteran was not diagnosed with bilateral hearing loss for VA purposes during the first year after service.  In fact, review of the evidentiary record reveals the Veteran's diagnosis of right ear sensorineural hearing loss for VA purposes was first noted in the February 2008 VA audiological examination report.  Therefore, service connection for right ear hearing loss on a presumptive basis is not available in this case.  

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of entitlement to service connection for right ear hearing loss.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for right ear hearing loss is denied.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


